DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. Applicant argues Morriss teaches using a septum 359 disposed between an outer covering of an outer stent and an inner covering of an inner stent, wherein the outer stent does not have an inner covering disposed on an inner surface of its outer stent. Applicant further argues Morriss does not have an inner covering where a pocket closure is couple to. This is not persuasive because Morriss par.230 discloses ribs of the frame can be constrained within two layers of sleeve fabric which is show in fig.24D. The inner layer of the two layers is equivalent to an inner covering of the outer frame assembly of which the septum is coupled to. Further, applicant’s arguments do not consider the combination made in the rejection and instead argue with respect to separate embodiments of Morriss. The rejection of claim 10 was based on a combination of embodiments of Morriss including the embodiments comprising an inner covering of the outer frame assembly and an outer covering of the inner valve assembly (at least figs. 10A, 20C, 20E) combined with the septum as taught in figs. 24C-D. In which case, as modified such that the embodiments of figs. 10A, 20C, and 20E, which have an inner covering on the inner surface of the outer frame, additionally have the pocket closure 359, the pocket closure is coupled between the inner covering on the inner surface of the outer frame and an outer surface of the inner valve assembly since the pocket closure taught in fig. 24C extends across the pocket from an inner cover to an outer cover. As discussed further below it would have been obvious to add the septum extending between covers as taught in figs. 24C-D of Morriss to the embodiments of figs. 10A, 20C, and 20E of Morriss in order to aid in securing the valve in position.
Regarding new claim 23, applicant argues Morriss does not disclose a sloped surface, but fig. 24C of Morriss shows a sloped surface where the outer edge of the pocket closure 359 connects to the outer frame assembly. Further, it would have been obvious that the top surface of the pocket closure would be sloped between the inner cover and the outer cover of figs. 10A, 20C, and 20E since the top edge of the outer cover of the inner frame assembly is located slightly below the top edge of the inner cover of the outer frame assembly.
Regarding new claim 24, applicant argues the septum of Morriss extends beyond the outer stent to couple to an outer covering, but this argument only looks at fig.24C and does not take into consideration the embodiments relied upon in the rejection wherein the outer frame has an inner covering as shown in figs. 10A, 20C, 20E, and 24D. In which case, it would have been obvious to one of ordinary skill in the art at the time of the invention to connect the end of the septum to the inner covering in order to seal off and form a thrombus retaining pocket for the purpose of forming a region of clot for limiting the deflection of the ribs and making the device more rigid and securely anchored (par.230; 24C). 
Terminal Disclaimer
The terminal disclaimer filed on 6/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 9,597,181 and 10,595,996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is unclear because it is unclear what has varying widths or thicknesses. Varying widths and thicknesses of what? Claim 9 is further unclear because claim 1 requires the varying stiffness is provided by varying material states while claim 9 requires the varying stiffness is provided by varying widths or thicknesses. 
Claim 13 recites “an annulus portion” in line 2 but it is unclear if this is the same annulus portion of claim 10, line 16. If they are different then it is unclear which annulus portion, “the annulus portion” of claim 13, lines 2, 5, and 6 refers to. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morriss et al. WO 2013/059747 A1 (hereafter referred to as Morriss) in view of Delaloye et al. 2014/0350668 (hereafter referred to as Delaloye).
Regarding claims 10, 14, and 15, Morriss discloses a prosthetic heart valve 100 comprising an outer frame assembly 110 having an atrium end 416 configured to be disposed in an atrium of a heart (fig.26C; par.234 states that the outer assembly 110 can have atrial loops 416) and an opposite, ventricle end configured to be disposed in a ventricle of the heart (considered the bottom portion of the outer frame assembly), an inner valve assembly 120, the inner valve assembly disposed within and coupled to the outer frame assembly, the inner valve assembly and the outer frame assembly defining therebetween an annular region (see the space between the inner and outer assemblies in figs.10A, 20C and 20E), the inner valve assembly and the outer frame assembly configured to substantially prevent blood flow therebetween through the annular region (sealing member 140 prevents blood flow as discussed in par.220), the inner valve assembly further including an inner frame 122, 124, a covering 140 disposed about a periphery of the inner frame and a valve leaflet assembly 130 supported on the inner frame (figs.10A, 20C and 20E), the covering of the inner valve assembly defining in part the annular region and formed of a material substantially impermeable to blood, the outer frame assembly further including an outer frame 114, 116 and an inner covering 140 disposed about an inner periphery and covering an inner surface of the outer frame (figs.10A, 20C and 20E) and defining in part the annular region, the inner covering formed of a material substantially impermeable to blood (par.220), the outer frame having an annulus portion and a ventricle end portion (figs. 10A, 20C, and 20E). Morriss further teaches a pocket closure 359 coupled between an inner surface of the outer frame assembly and an outer surface of the inner valve assembly and extending between the outer frame assembly and the inner valve assembly enclosing therewith a portion of annular region 163, forming a thrombus retaining pocket for the purpose of forming a region of clot for limiting the deflection of the ribs and making the device more rigid and securely anchored (par.230; 24C). Morriss fig.24D shows struts 114 of the outer frame located between two layers of a cover wherein the inner layer is considered an inner covering. While Morriss does not necessarily disclose the closure 359 in combination with the embodiment of figs. 10A, 20C, and 20E wherein the coverings are positioned on the outer surface of the inner frame and the inner surface of the outer frame, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a closure as taught in figs.24C-D to the prosthetic valves of figs.10A, 20C, or 20E in order to aid in securing the valve in position. As modified such that the embodiments of figs. 10A, 20C, and 20E, which have an inner covering on the inner surface of the outer frame, additionally have the pocket closure 359, the pocket closure is coupled between the inner covering on the inner surface of the outer frame and an outer surface of the inner valve assembly since the pocket closure taught in fig. 24C-D extends from an inner cover to an outer cover. While Morriss discloses the invention substantially as claimed, Morriss does not disclose that the pocket closure is formed of a material having a porosity that is sufficiently large to allow red blood cells to pass through the pocket closure into the pocket and that is sufficiently small to prevent thrombus formed from the red blood cells to pass through the pocket closure from the pocket, wherein the pocket closure is formed at least in part of a material having a pore size less than 160 microns or between about 90 microns and 120 microns.
Delaloye teaches a heart valve prosthesis, in the same field of endeavor, wherein a sealing portion of the device which forms a pocket is formed of a material having a pore size of about 100 microns (see par.27 for about 0.1 mm) for the purpose of allowing communication of blood components therethrough and obstructing passage therethrough of blood emboli to prevent escape into the blood stream of any emboli that may form within the pocket (par.26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket closure of Morriss to have a porosity of 100 microns, which is less than 160 microns and between 90 microns and 120 microns, as taught by Delaloye in order to allow blood to pass through the material but prevent emboli from escaping into the blood stream.
Regarding claim 11, see Morriss fig.25A and par.221 for the covers 140, 146 fully covering the walls of the frames and being a single continuous sheet of fluid impervious material.
Regarding claim 12, see Morriss fig.25A which shows the upper end of the inner stent comprising arches and fig.24C which shows the closure coupled along the upper end periphery. It would have been obvious to place the closure along the upper end periphery of the valve in the same manner as shown in fig.24C to seal the pocket.
Regarding claim 13, see Morriss pars. 179 and 194 for a D-shaped cross-section and fig.26C for the positioning of the valve where the atrium end is larger than the annulus portion when the valve is in the expanded/original shape.
Regarding claims 16 and 19, Morriss discloses the pocket closure can be a flexible fabric (par.230) which is inherently either a woven or non-woven material (it has to be either woven or non-woven). However, Morriss does not specifically disclose that the pocket closure is woven or knit polyester fabric.
Delaloye teaches a heart valve prosthesis, in the same field of endeavor, wherein a sleeve/cuff (considered a pocket closure) may include polyester (par.175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyester as taught by Delaloye as the material for the flexible fabric forming the pocket closure of Morriss since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). Fabric is typically either woven or knitted, therefore it would have been further obvious to select a woven or knitted fabric for the fabric of the pocket closure of Morriss in view of Delaloye.
Regarding claim 18, see fig.24C of Morriss which shows the pocket closure enclosing an open atrium end of the annular region.
Regarding claims 20 and 21, Morriss does not disclose a portion of the outer frame assembly is formed with an aperture that communicates with the pocket, the aperture being covered by a material having a porosity that is sufficiently large to allow red blood cells to pass through the aperture into the pocket and that is sufficiently small to prevent thrombus formed from the red blood cells to pass through the aperture from the pocket and does not disclose a portion of the inner valve assembly is formed with an aperture that communicates with the pocket, the aperture being covered by a material having a porosity that is sufficiently large to allow red blood cells to pass through the aperture into the pocket and that is sufficiently small to prevent thrombus formed from the red blood cells to pass through the aperture from the pocket.
Delaloye teaches a heart valve prosthesis, in the same field of endeavor, wherein a permeable/semi-permeable region may be disposed in a blood outlet facing zone (pars.238 and 239; fig.14) and/or a zone facing radially outwardly and/or a zone facing radially inwardly (par.241) for the purpose of providing communication of blood to the pocket (pars. 239).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a radially inward facing aperture covered with permeable material as taught by Delaloye to the outer frame assembly of Morriss and a radially outwardly facing aperture covered with permeable material as taught by Delaloye to the inner frame assembly of Morriss in order to provide for additional zones for providing communication of blood to the pocket ensuring sufficient blood volume enters the pocket to form the seal.
Regarding claim 22, Morriss does not disclose that the pocket is formed in two or more fluidically isolated, partially annular volumes.
Delaloye teaches a heart valve prosthesis, in the same field of endeavor, wherein the cuff/pocket may define a single space or may be partitioned to define plural pockets or compartments (par.24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a plurality of pockets instead of a single pocket for the pocket of Morriss since Delaloye disclose a single pocket and plural pockets are obvious functionally equivalent options for creating a seal around a heart valve prosthesis.
Regarding claim 23, see fig. 24C of Morriss which shows a sloped surface where the outer edge of the pocket closure 359 connects to the outer frame assembly. It would have been further obvious that the top surface of the pocket closure would be sloped between the inner cover and the outer cover of figs. 10A, 20C, and 20E since the top edge of the outer cover of the inner frame assembly is located slightly below the top edge of the inner cover of the outer frame assembly.
Regarding claim 24, see Morriss figs. 24C which shows that the pocket closure 359 connects to/ends at the cover 146 of the outer frame. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to connect the end of the septum to the inner covering of the outer frame in the embodiments of figs. 10A, 20C, and 20E in order to seal off and form a thrombus retaining pocket for the purpose of forming a region of clot for limiting the deflection of the ribs and making the device more rigid and securely anchored (par.230; 24C). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss in view of Delaloye as applied to claim 10 above, and further in view of Shahriari 2016/0030169 (hereafter referred to as Shahriari. Morriss in view of Delaloye discloses the invention substantially as claimed and as discussed above, however, Morriss in view of Delaloye does not disclose that the annulus portion of the outer frame assembly has an hourglass shape with a minimum original perimeter disposed between a larger original perimeter near an atrium portion of the outer frame and a larger original perimeter near a ventricle portion of the outer frame, the ventricle portion of the outer frame having a maximum original perimeter larger than a maximum original perimeter of the annulus portion of the outer frame assembly, and the ventricle portion having a minimum original perimeter smaller than a minimum original perimeter of the annulus portion. (Note: “original” is interpreted as the set shape which may be returned to after delivery.)
Shahriari teaches a prosthetic heart valve, in the same field of endeavor, wherein the prosthetic heart valve comprises an outer frame assembly 26 and an inner frame assembly 38 (fig.2; par.37) wherein an annulus portion (portion of outer frame around wherein section 40 and 42 are joined as shown in fig. 3) of the outer frame assembly has an hourglass shape (figs. 3 and 6) with a minimum original perimeter disposed between a larger original perimeter near an atrium portion 42 of the outer frame and a larger original perimeter near a ventricle portion (lower part of 40) of the outer frame (the smallest perimeter of the annulus portion where 40 and 42 are joined is smaller than perimeters on portions above and below the smallest perimeter as shown in figs. 3 and 6), the ventricle portion of the outer frame having a maximum original perimeter (widest perimeter of 40) larger than a maximum original perimeter of the annulus portion of the outer frame assembly (the widest perimeter of 40 is larger than a perimeter of the annulus portion located directly above the ventricle portion), and the ventricle portion having a minimum original perimeter smaller than a minimum original perimeter of the annulus portion (par.41 discloses that the caudal end 16, which is the minimum perimeter of the ventricle portion, may be greater than or smaller than the diameter at the cranial end 44 which is the minimum perimeter at the annulus portion) wherein the shape of the outer frame is beneficial for the purpose of providing an oversized outer frame spaced from the inner frame such that the upon implantation the outer frame can be reduced to match the diameter of the annulus (par.64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer frame assembly of Morriss in view of Delaloye to have the hourglass shape as claimed and as taught by Shahriari in order to improve the connection between the outer frame and the native valve to better anchor the heart valve prosthesis to the annulus.
Allowable Subject Matter
Claims 1-6 and 8 are allowed.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774